Blackburn, Judge.
This court affirmed the appellant’s conviction for voluntary manslaughter in Koritta v. State, 206 Ga. App. 228 (424 SE2d 799) (1992), after concluding that the trial court did not err in failing to instruct the jury on justification. The Supreme Court of Georgia subsequently reversed that judgment in Koritta v. State, 263 Ga. 703 (438 SE2d 68) (1994). Accordingly, this court’s prior judgment is vacated and the judgment of the Supreme Court is hereby made the judgment of this court.

Judgment reversed.


McMurray, P. J., and Cooper, J., concur.